                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA


JAMES A. SULLIVAN,


                  Plaintiff,                                 4:18CV3055


     vs.
                                              PROGRESSION ORDER (AMENDED)
YORK GENERAL HEALTH CARE
SERVICES,


                  Defendant.




    IT IS ORDERED that the parties’ Joint Motion to Continue Progression Order
    Dates (Filing No. 46) is granted. The final progression order is amended as
    follows:

    1)     The trial and pretrial conference settings are vacated and will not be reset
           at this time. A status conference to discuss case progression, the parties’
           interest in settlement, and the trial and pretrial conference settings will be
           held with the undersigned magistrate judge on February 25, 2020 at 10:00
           a.m. by telephone. Counsel shall use the conferencing instructions
           assigned to this case to participate in the conference.

    2)     Motions to compel discovery under Rules 33, 34, and 36 must be filed by
           February 14, 2020

           Note: A motion to compel, to quash, or for a disputed protective order shall
           not be filed without first contacting the chambers of the undersigned
           magistrate judge to set a conference for discussing the parties’ dispute.

    3)     The deposition deadline is February 18, 2020.

    4)     The deadline for filing motions to dismiss and motions for summary
     judgment is February 28, 2020.

5)   The deadline for filing motions to exclude testimony on Daubert and related
     grounds is February 28, 2020.

6)   Motions in limine shall be filed seven days before the pretrial conference. It
     is not the normal practice to hold hearings on motions in limine or to rule on
     them prior to the first day of trial. Counsel should plan accordingly.

7)   The parties shall comply with all other stipulations and agreements recited
     in their Rule 26(f) planning report that are not inconsistent with this order.

8)   All requests for changes of deadlines or settings established herein shall be
     directed to the undersigned magistrate judge, including all requests for
     changes of trial dates. Such requests will not be considered absent a
     showing of due diligence in the timely progression of this case and the
     recent development of circumstances, unanticipated prior to the filing of the
     motion, which require that additional time be allowed.



Dated this 26th day of November, 2019.


                                        BY THE COURT:


                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
